Title: From James Madison to Benjamin Joy, 6 May 1822
From: Madison, James
To: Joy, Benjamin


                
                    Dr. Sir
                    May 6. 1822
                
                Not having recd. an answer to the original I conclude it must have miscarried, and enclose a duplicate of it. Should I not hear from you in time I will forward your brother’s letter referred to the Scy of the Board of Commissioners, tho’ I should prefer doing so to your Agent, were I acquainted with his name, and sure that it would find him at Washington.
            